DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in this office action.
Claims 9-12 are new added claims
Claims 1, 3, 6 and 7 are amended.

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
In response to the claim amendment and applicant representative argument that arts of record are silent toward such amendment:
The argument is directed to a new limitation “wired update status”, and art of record can receive the update either wirelessly or through wired connection.
The examiner, bring the attention of the applicant’s representative to fig. 1 and fig. 2 of Noda:
 The gateway10 provides two interfaces: Wireless interface to a server 9 and a wired interface through cable/wire 8a to diagnostic tool 8. Focusing on the wired interface, fig. 8 first step S1 is to determine which interface provided the update, Noda discloses the following:
[0084] “Also, if the diagnostic tool 8 is connected to the connector 4 of the vehicle 1, and the diagnostic tool 8 provides the update process unit 11a with a command for updating the ECUs 2a to 2e, the update process unit 11a determines that the update request has been received from the diagnostic tool 8.”

Determining that the update has been received from diagnostic tool 8, is determining the update is through a wired connection vs a wireless connection for server 9.
Paragraph [0087] confirms the status of the update received as step S1:
[0087] Then, the update process unit 11a determines whether or not the transmission of the update programs to the ECUs 2a to 2e to be updated is complete (step S7). If the transmission of the update programs is not complete (NO in step S7), then the update process unit 11a returns processing to step S4, and continues the transmission of the update programs. If the transmission of the update programs is complete (YES in step S7), then the update process unit 11a ends the update processes relating to the update request received in step S1.
 
This for example as mentioned by the applicant’s representative, related to the user driving to the dealer:
Noda[0052]” If an operator at a dealer of the vehicle 1, a maintenance shop, or the like inspects the vehicle 1 by connecting the diagnostic tool 8 thereto, and determines that it is necessary to update the programs of the ECUs 2a to 2e, for example, the operator may cause the diagnostic tool 8 to transmit an update program to the vehicle 1 so as to update the ECUs 2a to 2e. The diagnostic tool 8 transmits the update program to the vehicle 1 in response to the operation of the operator, and the gateway 10 receives the update program. The following update process is similar to that performed when an update program is acquired from the server device 9.[0052]”  If an operator at a dealer of the vehicle 1, a maintenance shop, or the like inspects the vehicle 1 by connecting the diagnostic tool 8 thereto, and determines that it is necessary to update the programs of the ECUs 2a to 2e, for example, the operator may cause the diagnostic tool 8 to transmit an update program to the vehicle 1 so as to update the ECUs 2a to 2e. The diagnostic tool 8 transmits the update program to the vehicle 1 in response to the operation of the operator, and the gateway 10 receives the update program. The following update process is similar to that performed when an update program is acquired from the server device 9”;

Based in Noda [0075] and [0087]. ECU2a is updated wirelessly and ECU2c is updated via a cable, obviously number of ECUs updated wirelessly is 1 and number of updated via wire is 1. Repeating the same process for all ECUs it is obvious for one ordinary skill in the art to distinguishes between wired update based on number of ECU updated via wired connection and number of ECU updated via wireless connection.
 In Kiyama because the connection can be both wireless and wire, but the specification [0036] outlines that the connection is limited to wireless connection:
0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 

Furthermore Fig. 3 of Kiyama discloses that the Vehicle VIN 511 is associated with an update status 512 indication “update completed” in a table from database 125 of fig. 3
[0070] “When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves the record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record (step S711). At this time, in a case where a notification indicating that the update execution result is normal is received, the status 512 of the corresponding record is updated to “normal completion of updating”, or the status 512 of the corresponding record is updated to “failure in updating”.


    PNG
    media_image1.png
    58
    111
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    739
    media_image2.png
    Greyscale

 Combining the art, it is obvious to one ordinary skill in the art to tag each VIN in Kiyama fig.3 with another tag associated with wired/wireless connection based on Noda disclosures. And to determine the number of each update one ordinary skill in the art will use a well-known technology (SQL query) to query such database and report the result to the user as in Kiyama or Noda via a display while accepting updates via both wired and wireless connection in Kiyama instead of limiting the connection for just wireless medium. Furthermore, this will give more flexibility in updating such vehicle wirelessly, via Wired or both due to instability or non-existence of wireless signal in certain area.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims
placeholders
functions
1
a data distribution unit
distribute
1
an update status management unit
Manage, calculate
4
an information notification unit
notify
4
a download execution unit 
transmit
5
installation execution unit 
transmits


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Kiyama et al (US 20180074811 A1) hereinafter “Kiyama” in view of Noda et al (US 20210117177 A1) hereinafter “Noda”.
As per claim 1, Kiyama discloses a center device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory 5having a plurality of data storage banks:
[0021] “The software update system illustrated in FIG. 1 manages the updating of software of various ECUs mounted on a vehicle 200, and includes a telematics center 100 which is a server and a software updating device 210 mounted on the vehicle 200”; see also fog. 1”;

 the center device comprising:
 an update data storage unit that stores update data for a data update target device among the plurality of electronic control units:
[0026] “The update case management DB 124 accumulates information for managing a software update case of the ECU. Meanwhile, the update case management DB 124 accumulates not only the information of the software update case but also update software to be distributed to each vehicle 200. The update software is registered in advance through the input and output device 130 or the like, and is thus accumulated in the update case management DB 124.

 a data distribution unit that distributes the update data to the vehicle:
This element is interpreted under 35 U.S.C. 112(f) as the package distribution unit 203 of the center device 3 (server 8). The distribution function is exercised when the algorithm in Specification page 29 is executed by the processor.
 (Kiyama teaches a distribution unit   113 of the telematics center 100 of fig. 1 that send the update to the vehicle by execution of steps included in (0024 and 0057);

Examiner interpretation:
[0024] “The update software distribution unit 113 distributes update software to the vehicle 200 in accordance with a request from the vehicle 200”;
[0057] The confirmation result for the update case which is transmitted from the telematics center 100 in step S613 is received by the communication unit 220 in the software updating device 210 of the vehicle 200 (step S602). When the confirmation result for the update case is received instep S602, the update case confirming unit 212 of the software updating device 210 determines the presence or absence of an update case on the basis of the confirmation result (step S603)”;

 an individual vehicle configuration information storage unit that stores 10identification information of target vehicles targeted for update using the update data:
[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111.

update status information regarding at least update completion acquired as update status from a plurality of target vehicles:
 [0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

 and an update status management unit that manages the update status information of the plurality of target vehicles in a statistically tabulatable manner on 15basis of the update status information:
This element is interpreted under 35 U.S.C. 112(f) as the configuration unit 3B of fig. 7 managed by the center device 3 (server 8). The status registration/display is exercised when the algorithm in Specification page 35(Fig. 12) is executed by the processor resulting on report fig. 274.
Kiyama teaches a configuration database managed by the telematics center for registering update status in association with ECU/vehicles 200;
Examiner interpretation:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed. The update date and time 513 is information indicating the date and time when the updating is executed in a case where the updating of the update case has been completed. The update execution position 514 is information indicating positional information of the vehicle 200 when the updating of the update case is executed.”

and a wireless update status indicating that the update is completed by a wireless connection:
 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0070] “When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves the record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record (step S711). At this time, in a case where a notification indicating that the update execution result is normal is received, the status 512 of the corresponding record is updated to “normal completion of updating”, or the status 512 of the corresponding record is updated to “failure in updating”.
Examiner interpretation:
 The update is received through wireless connection, the vehicle updated has a completion status in the database 125. Obviously for one ordinary skill in the art such status can be tagged with medium of connection in the database 125.

The update status management unit configured to: calculate, based on the wireless update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wireless connection:
This element is interpreted under 35 U.S.C. 112(f) as the configuration unit 3B of fig. 7 managed by the center device 3 (server 8). The status registration/display is exercised when the algorithm in Specification page 35(Fig. 12) is executed by the processor and result are reported as in fig. 274.
Kiyama teaches a configuration database managed by the telematics center for registering update status in association with ECU/vehicles 200. The update status includes a VIN of the vehicle and the status completed as in Fig. 3.
Examiner interpretation:

 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0051] ‘The update date and time 513 is information indicating the date and time when the updating is executed in a case where the updating of the update case has been completed. The update execution position 514 is information indicating positional information of the vehicle 200 when the updating of the update case is executed.”
The update is completed through wireless connection only and the database management unit includes a status as in fig. 3, indicating that the vehicle with VIN 511 has a status 512: “updating is completed”. Obviously for one ordinary skill in the art, a single query to the database 125 to sum/total the status where the update is completed, results in vehicles number where the updated is completed through a wireless connection.


But not explicitly:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection;
the update status management unit is configured to: calculate, based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
Noda discloses:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection and a wireless update status indicating that the update is completed by a wireless connection:
 [0084] “Also, if the diagnostic tool 8 is connected to the connector 4 of the vehicle 1, and the diagnostic tool 8 provides the update process unit 11a with a command for updating the ECUs 2a to 2e, the update process unit 11a determines that the update request has been received from the diagnostic tool 8”;
[0087] Then, the update process unit 11a determines whether or not the transmission of the update programs to the ECUs 2a to 2e to be updated is complete (step S7). If the transmission of the update programs is not complete (NO in step S7), then the update process unit 11a returns processing to step S4, and continues the transmission of the update programs. If the transmission of the update programs is complete (YES in step S7), then the update process unit 11a ends the update processes relating to the update request received in step S1.

Examiner interpretation:
 The Gateway 10 of fig 1/2 has two interfaces: wireless link 3 and cable link 4 and both can provide update to the ECUs. Furthermore, specific ECUs update can come from tool 8 server 9 or both of them [0073-0076]. For example, fig. 5 and [0077] server transmitted update (wireless update) is for ECU 2a and Tool 8(wired update) is for ECU 2b. (See also fig. 6-7). [0071] determines the completion of the update either completed through wired/wireless communication. See also [0068 for bank storages].

the update status management unit is configured to: calculate, based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
This element is interpreted under 35 U.S.C. 112(f) as the configuration unit 3B of fig. 7 managed by the center device 3 (server 8). The status registration/display is exercised when the algorithm in Specification page 35(Fig. 12) is executed by the processor resulting on report fig. 274.

Noda discloses a gateway 10 that includes both wired connection and wireless connection in receiving updates for ECUs from the diagnostic tool[0075]. For example, ECU2a from server 9 wirelessly and ECU2c from diagnostic tool 8 via cable/wire and a complete status of the update [0071].

Examiner interpretation:
 
From the ECUs: ECU 2a is updated wirelessly from server 9 and ECU2c via wire from diagnostic tool 8.
Wired completed update number is 1 and Wireless completed update number is 1. See also [0044], [0071]and 0050].

Kiyama discloses a database that includes a vehicle VIN and status of the update. Noda discloses number of ECU updated via wired and wireless communication. It is obvious for one ordinary skill in the art to update the database of Kiyama with a status update medium (wired/wireless) extending table of Kiyama fig.3. And in order to compute the number of each update it is obvious for one ordinary skill in the art to query the database.

[0075] “If the gateway 10 has received from the server device 9 an update program for the ECU 2a in the on-board system 2A, and has received from the diagnostic tool 8 an update program for the ECU 2c in the on-board system 2B, the gateway 10 determines that it is possible to perform update processes using both update programs in parallel, and transmits the update program to the ECU 2a via the communication line la, and transmits the update program to the ECU 2c via the communication line 1b in parallel”.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Noda into teachings of Kiyama for  performing an update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user, while possible parallel update are allowed and  are provided through different paths. [Noda 0054].

As per claim 2, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
wherein the update status management unit creates a report obtained through the statistically tabulating on basis of the update status information, and, when a report output request is input from an external terminal, the created report is output to the 25terminal:
[0067]”On the other hand, in a case where it is determined that there is an update case for which updating has not yet been completed (S701: Yes), the update information display unit 232 notifies a user that the installation of update software is started, by using the input and output device 234 (step S702). Here, the update information display unit 232 confirms update contents with reference to the update software which is downloaded from the telematics center 100 in step S605 of FIG. 4 and is stored in the storage device 215. The confirmed update contents are output to the input and output device 234 of the navigation terminal 230 and are displayed on the screen thereof, the user is notified of updating”;
 
As per claim 3, the rejection of claim 2 is incorporated and furthermore, Kiyama discloses:
wherein the report includes one or more of the following: a target vehicle number indicating a number of target vehicles; 352Attorney Docket No.: 4041 J-004005-US-CO a number of vehicles having completed the data update, or, a ratio of the number of vehicles having completed the data update to the target vehicle number; a number of vehicles having data update failure, or, a ratio of the number of vehicles having data update failure to the target vehicle number; a 5aaaa number of vehicles having downloaded the update data, or, a ratio of the number of vehicles having downloaded the update data to the target vehicle number; a number of vehicles having installed the update data to the target device, or, a ratio of the number of vehicles having installed the update data to the target 10device to the target vehicle number; and a number of vehicles having enabled the installed update data, or a ratio of the number of vehicles having enabled the installed update data to the target vehicle number:
[0120] Next, the update case management unit 112 retrieves a status 512 with respect to all of the vehicles 200 registered in the progress management DB 125, and extracts a record of an update case in which a progress status is incompletion of downloading, that is, a record in which the status 512 is not "completion of downloading" or the subsequent status (step S1304). A function category 413 is extracted by performing retrieval from an update case ID 510 of each record extracted in order of an update case management DB 124, a vehicle configuration DB 121, and a vehicle model configuration DB 122, thereby obtaining function categories of respective ECUs corresponding to the update case of incompletion of downloading. The number of update cases of incompletion of downloading is counted for each of function categories C1 to C5 on the basis of the obtained function categories of the respective ECUs (step S1305). The proportions of the counted numbers for the respective function categories C1 to C5 to a total number of update cases of incompletion of downloading are calculated (step S1306).   

15 As per claim 4, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
an information notification unit that notifies the plurality of target vehicles of information regarding distribution of the update data:
This element is interpreted under 35 U.S.C. 112(f) as the instruction notification unit 203 of the center device 3 (server 8). The notification function is exercised when the algorithm in Specification [0332] is executed by the processor.
 (Kiyama teaches a case management unit 112 of the telematics center 100 of fig. 1 that inform the vehicle of the presence of an update [0056);

Examiner interpretation:
[0056]”Here, the update case management unit 112 confirms whether or not the VIN of the vehicle 200 indicated by the vehicle configuration information received together with the inquiry about the update case in step S610 is registered in the VIN 511 of the progress management DB 125, to thereby confirm the presence or absence of an update case for the vehicle 200. When the presence or absence of an update case can be confirmed in step S612, the update case management unit 112 transmits a confirmation result to the vehicle 200 which is an inquiry source from the communication unit 140 (step S613)“;
 
and a download execution unit that transmits to the target vehicle an instruction for download of the update data

This element is interpreted under 35 U.S.C. 112(f) as the instruction notification unit 203 of the center device 3 (server 8). The notification function is exercised when the algorithm in Specification [0332] is executed by the processor.
 (Kiyama teaches a case management unit 112 of the telematics center 100 of fig. 1 that inform the vehicle of the presence of an update [0056);

 in a case where approval for the download of the 20update data is not obtained from a user of the target vehicle until a predetermined period elapses from when the update target vehicle is notified of the information:
[0067] “The confirmed update contents are output to the input and output device 234 of the navigation terminal 230 and are displayed on the screen thereof, the user is notified of updating. Further, at this time, choices regarding whether to permit updating are displayed together on the screen, and the user is caused to select any choice in the input and output device 234”;
[0068]As a result, in a case where the permission to perform updating has not been obtained from the user (S703: No), the ECU software updating unit 214 notifies the telematics center 100 that the permission has not been obtained (step S706), and enters a standby state until the engine of the vehicle 200 is set to be in an off state. When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves a record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record to "user permission acquisition waiting" (step S711). Thereafter, the processing of FIG. 5 is repeated until permission to perform updating is obtained from the user. 
[0069] On the other hand, in a case where the permission to perform updating is obtained from the user (S703: Yes), the ECU software updating unit 214 notifies the telematics center 100 to start updating EUC software using a file for updating which has been downloaded (step S704). 
Examiner interpretation:
At first the user is notified to accept or deny the update. If the user did not respond it is registered in the database as waiting, and the system try again until it received the agreement to proceed with the update. From the time of registration, until receiving the authorization is a set of time from first notification until reception of authorization.
 
15 As per claim 5, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
an installation execution unit that transmits to the target vehicle an 25instruction for execution of installation to write the update data to the target device or for execution of activation:
This element is interpreted under 35 U.S.C. 112(f) as the the installation execution unit 104f of the center device 3 (server 8). The transmission function is exercised when the algorithm in Specification [1014] is executed by the processor.
 (Kiyama teaches a case management unit 112 of the telematics center 100 of fig. 1 that inform the vehicle of the presence of an update [0056);

Examiner interpretation:
[0062] When the notification indicating the completion of downloading which is transmitted from the vehicle 200 in step S607 is received, the update case management unit 112 of the telematics center 100 retrieves a record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the record (step S616). An instruction for starting installation is transmitted to the vehicle 200 which is a notification source (step S617).)”.

 in a case where approval for the installation or the activation is not obtained from a user of the update target vehicle until a predetermined period elapses from when the download of the update data is completed, on basis of the update status information.  
[0067] “The confirmed update contents are output to the input and output device 234 of the navigation terminal 230 and are displayed on the screen thereof, the user is notified of updating. Further, at this time, choices regarding whether to permit updating are displayed together on the screen, and the user is caused to select any choice in the input and output device 234”;
[0068]As a result, in a case where the permission to perform updating has not been obtained from the user (S703: No), the ECU software updating unit 214 notifies the telematics center 100 that the permission has not been obtained (step S706), and enters a standby state until the engine of the vehicle 200 is set to be in an off state. When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves a record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record to "user permission acquisition waiting" (step S711). Thereafter, the processing of FIG. 5 is repeated until permission to perform updating is obtained from the user. 
[0069] On the other hand, in a case where the permission to perform updating is obtained from the user (S703: Yes), the ECU software updating unit 214 notifies the telematics center 100 to start updating EUC software using a file for updating which has been downloaded (step S704). 
Examiner interpretation:
At first the user is notified to accept or deny the update. If the user did not respond it is registered in the database as waiting, and the system try again until it received the agreement to proceed with the update. From the time of registration, until receiving the authorization is a set of time from first notification until reception of authorization.
 
As per claim 6, Kiyama discloses a method performed by a center device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory having a plurality of data storage banks:
[0021] “The software update system illustrated in FIG. 1 manages the updating of software of various ECUs mounted on a vehicle 200, and includes a telematics center 100 which is a server and a software updating device 210 mounted on the vehicle 200”; see also Fig. 1

wherein the center device includes an update data storage unit that stores update data for a data update target 5device among the plurality of electronic control units:
[0026] “The update case management DB 124 accumulates information for managing a software update case of the ECU. Meanwhile, the update case management DB 124 accumulates not only the information of the software update case but also update software to be distributed to each vehicle 200. The update software is registered in advance through the input and output device 130 or the like, and is thus accumulated in the update case management DB 124.

 
and an individual vehicle configuration information storage unit that stores identification information of target vehicles targeted for update using the update data:
[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111”;

 update status information regarding at least update completion status acquired as update status from a plurality of target vehicles 
 [0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed”,

10the method comprising: distributing the update data to the vehicle; and managing the update status information of the plurality of target vehicles in a statistically tabulatable manner on basis of the update status information:
[0024] “The update software distribution unit 113 distributes update software to the vehicle 200 in accordance with a request from the vehicle 200”;
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

and a wireless update status indicating that the update is completed by a wireless connection:
 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0070] “When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves the record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record (step S711). At this time, in a case where a notification indicating that the update execution result is normal is received, the status 512 of the corresponding record is updated to “normal completion of updating”, or the status 512 of the corresponding record is updated to “failure in updating”.
Examiner interpretation:
 The update is received through wireless connection, the vehicle updated has a completion status in the database 125. Obviously for one ordinary skill in the art such status can be tagged with medium of connection in the database 125.

and the method further comprising: calculating, based on the wireless update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wireless connection:
 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0051] ‘The update date and time 513 is information indicating the date and time when the updating is executed in a case where the updating of the update case has been completed. The update execution position 514 is information indicating positional information of the vehicle 200 when the updating of the update case is executed.”
Examiner interpretation: 

The update is completed through wireless connection only and the database management unit includes a status as in fig. 3, indicating that the vehicle with VIN 511 has a status 512: “updating is completed”. Obviously for one ordinary skill in the art, a single query to the database 125 to sum/total the status where the update is completed, results in vehicles number where the updated is completed through a wireless connection.


But not explicitly:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection;
Calculating, based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
Noda discloses:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection and a wireless update status indicating that the update is completed by a wireless connection:
 [0084] “Also, if the diagnostic tool 8 is connected to the connector 4 of the vehicle 1, and the diagnostic tool 8 provides the update process unit 11a with a command for updating the ECUs 2a to 2e, the update process unit 11a determines that the update request has been received from the diagnostic tool 8”;
[0087] Then, the update process unit 11a determines whether or not the transmission of the update programs to the ECUs 2a to 2e to be updated is complete (step S7). If the transmission of the update programs is not complete (NO in step S7), then the update process unit 11a returns processing to step S4, and continues the transmission of the update programs. If the transmission of the update programs is complete (YES in step S7), then the update process unit 11a ends the update processes relating to the update request received in step S1.

Examiner interpretation:
 The Gateway 10 of fig 1/2 has two interfaces: wireless link 3 and cable link 4 and both can provide update to the ECUs. Furthermore, specific ECUs update can come from tool 8 server 9 or both of them [0073-0076]. For example, fig. 5 and [0077] server transmitted update (wireless update) is for ECU 2a and Tool 8(wired update) is for ECU 2b. (See also fig. 6-7). [0071] determines the completion of the update either completed through wired/wireless communication. See also [0068 for bank storages].

Calculating based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
 
[0075] “If the gateway 10 has received from the server device 9 an update program for the ECU 2a in the on-board system 2A, and has received from the diagnostic tool 8 an update program for the ECU 2c in the on-board system 2B, the gateway 10 determines that it is possible to perform update processes using both update programs in parallel, and transmits the update program to the ECU 2a via the communication line la, and transmits the update program to the ECU 2c via the communication line 1b in parallel”.

Examiner interpretation:

From the ECUs: ECU 2a is updated wirelessly from server 9 and ECU2c via wire from diagnostic tool 8.
Wired completed update number is 1 and Wireless completed update number is 1. See also [0044], [0071]and 0050].

Kiyama discloses a database that includes a vehicle VIN and status of the update. Noda discloses number of ECU updated via wired and wireless communication. It is obvious for one ordinary skill in the art to update the database of Kiyama with a status update medium (wired/wireless) extending table of Kiyama fig.3. And in order to compute the number of each update it is obvious for one ordinary skill in the art to query the database.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Noda into teachings of Kiyama for  performing an update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user, while possible parallel update are allowed and  are provided through different paths. [Noda 0054].

As per claim 7, Kiyama discloses a program product stored in a non-transitory storage medium for a center 20device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory having a plurality of data storage banks:
[0021] “The software update system illustrated in FIG. 1 manages the updating of software of various ECUs mounted on a vehicle 200, and includes a telematics center 100 which is a server and a software updating device 210 mounted on the vehicle 200”; see also Fig. 1

 wherein the center device includes an update data storage unit that stores update data for a data update target device among the plurality of electronic control units:
[0026] “The update case management DB 124 accumulates information for managing a software update case of the ECU. Meanwhile, the update case management DB 124 accumulates not only the information of the software update case but also update software to be distributed to each vehicle 200. The update software is registered in advance through the input and output device 130 or the like, and is thus accumulated in the update case management DB 124.

and an individual vehicle configuration information storage unit that 25stores identification information of target vehicles targeted for update using the update data:
[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111.

 and update status information regarding at least update completion status acquired as update status from a plurality of target vehicles:

[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111”;

 the program product causing the center device to perform:
 354Attorney Docket No.: 4041 J-004005-US-CO distributing the update data to the vehicle:
[0024] “The update software distribution unit 113 distributes update software to the vehicle 200 in accordance with a request from the vehicle 200”;
[0057] The confirmation result for the update case which is transmitted from the telematics center 100 in step S613 is received by the communication unit 220 in the software updating device 210 of the vehicle 200 (step S602). When the confirmation result for the update case is received instep S602, the update case confirming unit 212 of the software updating device 210 determines the presence or absence of an update case on the basis of the confirmation result (step S603)”;

 and managing the update status information of the plurality of target vehicles in a statistically tabulatable manner on basis of the update status information:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

and a wireless update status indicating that the update is completed by a wireless connection:
 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0070] “When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves the record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record (step S711). At this time, in a case where a notification indicating that the update execution result is normal is received, the status 512 of the corresponding record is updated to “normal completion of updating”, or the status 512 of the corresponding record is updated to “failure in updating”.
Examiner interpretation:
 The update is received through wireless connection, the vehicle updated has a completion status in the database 125. Obviously for one ordinary skill in the art such status can be tagged with medium of connection in the database 125.

and the program product further causes the center device to: calculate, based on the wireless update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wireless connection:
 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0051] ‘The update date and time 513 is information indicating the date and time when the updating is executed in a case where the updating of the update case has been completed. The update execution position 514 is information indicating positional information of the vehicle 200 when the updating of the update case is executed.”
Examiner interpretation: 

The update is completed through wireless connection only and the database management unit includes a status as in fig. 3, indicating that the vehicle with VIN 511 has a status 512: “updating is completed”. Obviously for one ordinary skill in the art, a single query to the database 125 to sum/total the status where the update is completed, results in vehicles number where the updated is completed through a wireless connection.

But not explicitly:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection;
Calculate, based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
Noda discloses:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection and a wireless update status indicating that the update is completed by a wireless connection:
 [0084] “Also, if the diagnostic tool 8 is connected to the connector 4 of the vehicle 1, and the diagnostic tool 8 provides the update process unit 11a with a command for updating the ECUs 2a to 2e, the update process unit 11a determines that the update request has been received from the diagnostic tool 8”;
[0087] Then, the update process unit 11a determines whether or not the transmission of the update programs to the ECUs 2a to 2e to be updated is complete (step S7). If the transmission of the update programs is not complete (NO in step S7), then the update process unit 11a returns processing to step S4, and continues the transmission of the update programs. If the transmission of the update programs is complete (YES in step S7), then the update process unit 11a ends the update processes relating to the update request received in step S1.

Examiner interpretation:
 The Gateway 10 of fig 1/2 has two interfaces: wireless link 3 and cable link 4 and both can provide update to the ECUs. Furthermore, specific ECUs update can come from tool 8 server 9 or both of them [0073-0076]. For example, fig. 5 and [0077] server transmitted update (wireless update) is for ECU 2a and Tool 8(wired update) is for ECU 2b. (See also fig. 6-7). [0071] determines the completion of the update either completed through wired/wireless communication. See also [0068 for bank storages].

Calculate based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
 
[0075] “If the gateway 10 has received from the server device 9 an update program for the ECU 2a in the on-board system 2A, and has received from the diagnostic tool 8 an update program for the ECU 2c in the on-board system 2B, the gateway 10 determines that it is possible to perform update processes using both update programs in parallel, and transmits the update program to the ECU 2a via the communication line la, and transmits the update program to the ECU 2c via the communication line 1b in parallel”.

Examiner interpretation:

From the ECUs: ECU 2a is updated wirelessly from server 9 and ECU2c via wire from diagnostic tool 8.
Wired completed update number is 1 and Wireless completed update number is 1. See also [0044], [0071]and 0050].

Kiyama discloses a database that includes a vehicle VIN and status of the update. Noda discloses number of ECU updated via wired and wireless communication. It is obvious for one ordinary skill in the art to update the database of Kiyama with a status update medium (wired/wireless) extending table of Kiyama fig.3. And in order to compute the number of each update it is obvious for one ordinary skill in the art to query the database.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Noda into teachings of Kiyama for  performing an update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user, while possible parallel update and  are provided through different paths. [Noda 0054].
.

15 As per claim 8, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
wherein 10the data distribution unit and the update status management unit are implemented by computer hardware and software:
[0022] The telematics center 100 distributes update software for update software of various ECUs mounted on the vehicle 200 to the vehicle 200 through the network 300. The telematics center 100 includes a central processing unit 110, a storage device 120, an input and output device 130, and a communication unit 140. 
Examiner interpretation:
Update case management unit and update software management unknit are part of telematics 100 of fig. 1

15 
As per claim 12 Kiyama discloses a center device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory having a plurality of data storage banks:
[0021] “The software update system illustrated in FIG. 1 manages the updating of software of various ECUs mounted on a vehicle 200, and includes a telematics center 100 which is a server and a software updating device 210 mounted on the vehicle 200”; see also fog. 1”;

the center device comprising: at least one processor programmed to: 
store update data for a data update target device among the plurality of electronic control units:
[0026] “The update case management DB 124 accumulates information for managing a software update case of the ECU. Meanwhile, the update case management DB 124 accumulates not only the information of the software update case but also update software to be distributed to each vehicle 200. The update software is registered in advance through the input and output device 130 or the like, and is thus accumulated in the update case management DB 124.

 distribute the update data to the vehicle:
[0024] “The update software distribution unit 113 distributes update software to the vehicle 200 in accordance with a request from the vehicle 200”;
[0057] The confirmation result for the update case which is transmitted from the telematics center 100 in step S613 is received by the communication unit 220 in the software updating device 210 of the vehicle 200 (step S602). When the confirmation result for the update case is received instep S602, the update case confirming unit 212 of the software updating device 210 determines the presence or absence of an update case on the basis of the confirmation result (step S603)”;

store identification information of target vehicles targeted for update using the update data:
[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111.
 
update status information regarding at least update completion status acquired as update status from a plurality of target vehicles:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

 and manage the update status information of the plurality of target vehicles in a statistically tabulatable manner on basis of the update status information:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

and a wireless update status indicating that the update is completed by a wireless connection:
 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0070] “When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves the record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record (step S711). At this time, in a case where a notification indicating that the update execution result is normal is received, the status 512 of the corresponding record is updated to “normal completion of updating”, or the status 512 of the corresponding record is updated to “failure in updating”.
Examiner interpretation:
 The update is received through wireless connection, the vehicle updated has a completion status in the database 125. Obviously for one ordinary skill in the art such status can be tagged with medium of connection in the database 125.

and the at least one processor is further programmed to: calculate, based on the wireless update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wireless connection:
 [0036] “The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols. Here, communication of the communication unit 220 is limited to a wireless system. 
[0051] ‘The update date and time 513 is information indicating the date and time when the updating is executed in a case where the updating of the update case has been completed. The update execution position 514 is information indicating positional information of the vehicle 200 when the updating of the update case is executed.”
Examiner interpretation: 

The update is completed through wireless connection only and the database management unit includes a status as in fig. 3, indicating that the vehicle with VIN 511 has a status 512: “updating is completed”. Obviously for one ordinary skill in the art, a single query to the database 125 to sum/total the status where the update is completed, results in vehicles number where the updated is completed through a wireless connection.

But not explicitly:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection;
Calculate, based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
Noda discloses:
wherein the update status information includes a wired update status indicating that the update is completed by a wired connection and a wireless update status indicating that the update is completed by a wireless connection:
 [0084] “Also, if the diagnostic tool 8 is connected to the connector 4 of the vehicle 1, and the diagnostic tool 8 provides the update process unit 11a with a command for updating the ECUs 2a to 2e, the update process unit 11a determines that the update request has been received from the diagnostic tool 8”;
[0087] Then, the update process unit 11a determines whether or not the transmission of the update programs to the ECUs 2a to 2e to be updated is complete (step S7). If the transmission of the update programs is not complete (NO in step S7), then the update process unit 11a returns processing to step S4, and continues the transmission of the update programs. If the transmission of the update programs is complete (YES in step S7), then the update process unit 11a ends the update processes relating to the update request received in step S1.

Examiner interpretation:
 The Gateway 10 of fig 1/2 has two interfaces: wireless link 3 and cable link 4 and both can provide update to the ECUs. Furthermore, specific ECUs update can come from tool 8 server 9 or both of them [0073-0076]. For example, fig. 5 and [0077] server transmitted update (wireless update) is for ECU 2a and Tool 8(wired update) is for ECU 2b. (See also fig. 6-7). [0071] determines the completion of the update either completed through wired/wireless communication. See also [0068 for bank storages].

Calculate based on the wired update status, a number of vehicles among the plurality of target vehicles for which the data update has been completed by the wired connection
 
[0075] “If the gateway 10 has received from the server device 9 an update program for the ECU 2a in the on-board system 2A, and has received from the diagnostic tool 8 an update program for the ECU 2c in the on-board system 2B, the gateway 10 determines that it is possible to perform update processes using both update programs in parallel, and transmits the update program to the ECU 2a via the communication line la, and transmits the update program to the ECU 2c via the communication line 1b in parallel”.

Examiner interpretation:

From the ECUs: ECU 2a is updated wirelessly from server 9 and ECU2c via wire from diagnostic tool 8.
Wired completed update number is 1 and Wireless completed update number is 1. See also [0044], [0071]and 0050].

Kiyama discloses a database that includes a vehicle VIN and status of the update. Noda discloses number of ECU updated via wired and wireless communication. It is obvious for one ordinary skill in the art to update the database of Kiyama with a status update medium (wired/wireless) extending table of Kiyama fig.3. And in order to compute the number of each update it is obvious for one ordinary skill in the art to query the database.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Noda into teachings of Kiyama for  performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.

Claims 9-11 are rejected under 35 U.S.C. 103 as being un-patentable over Kiyama et al (US 20180074811 A1) hereinafter “Kiyama” in view of Noda et al (US 20210117177 A1) hereinafter “Noda” and Tateishi et al (US20190250902A1) hereinafter “Tateishi”;

As per claim 9, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
wherein the update status information includes information regarding download status of the update data, information regarding installation status on writing of the update data to the target device,
 [0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

But not explicitly:
and information regarding activation status on enabling the installed update data;
Tateishi discloses
information regarding activation status on enabling the installed update data.
[0107] “If the whole update program has been written in (YES in Step S76), the update processing unit 21c of the processing unit 21 invalidates the pre-update program 22a stored in the storage unit 22 and validates the newly stored update program 22a, thereby effecting a changeover in the program 22a to be executed by the processing unit 21 (Step S77). Then, the process returns to Step S71. In this manner, the ECU 2 switches from the update process mode to the normal operation mode using the updated program 22a.
Examiner interpretation: See also [0059] or fig. 13 for switching to new program. See also Noda in using a new program [0068-0071].

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Tateishi into teachings of Kiyama and Noda for  performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.

As per claim 10, the rejection of claim 6 is incorporated and furthermore, Kiyama discloses:
wherein the update status information includes information regarding download status of the update data, information regarding installation status on writing of the update data to 6Application No.: 17/166,729Docket No.: 4041 J-004005-US-CO the target device:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

But not explicitly:
and information regarding activation status on enabling the installed update data;
Tateishi discloses
information regarding activation status on enabling the installed update data.
[0107] “If the whole update program has been written in (YES in Step S76), the update processing unit 21c of the processing unit 21 invalidates the pre-update program 22a stored in the storage unit 22 and validates the newly stored update program 22a, thereby effecting a changeover in the program 22a to be executed by the processing unit 21 (Step S77). Then, the process returns to Step S71. In this manner, the ECU 2 switches from the update process mode to the normal operation mode using the updated program 22a.
Examiner interpretation: See also [0059] or fig. 13 for switching to new program. See also Noda in using a new program [0068-0071].

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Tateishi into teachings of Kiyama and Noda for  performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.

As per claim 11, the rejection of claim 7 is incorporated and furthermore, Kiyama discloses:
wherein the update status information includes information regarding download status of the update data, information regarding installation status on writing of the update data to the target device:
 [0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

But not explicitly:
and information regarding activation status on enabling the installed update data;
Tateishi discloses
information regarding activation status on enabling the installed update data.
[0107] “If the whole update program has been written in (YES in Step S76), the update processing unit 21c of the processing unit 21 invalidates the pre-update program 22a stored in the storage unit 22 and validates the newly stored update program 22a, thereby effecting a changeover in the program 22a to be executed by the processing unit 21 (Step S77). Then, the process returns to Step S71. In this manner, the ECU 2 switches from the update process mode to the normal operation mode using the updated program 22a.
Examiner interpretation: See also [0059] or fig. 13 for switching to new program. See also Noda in using a new program [0068-0071].

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Tateishi into teachings of Kiyama and Noda for  performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.

Pertinent arts:	
US 20180336026US:
A method for wirelessly updating software of vehicle ECUs using a gateway that update, message and collect update status from different ECUs/vehicles.

US 20200249937 A1:
The gateway 10 relays communication data between various ECUs and, as a software update apparatus, updates software mounted on the gateway 10 and the ECUs connected via the in-vehicle networks. The gateway 10 requests the server 2 for the update package 5 necessary for software update every time the gateway 10 is activated, that is, each time ignition of the vehicle 1 is turned ON. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRAHIM BOURZIK/     Examiner, Art Unit 2191                                                                                                                                                                                                   /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191